No error appears to this Court in the order vacating the warrant of attachment. Indeed, upon the affidavits filed by the defendants, it is not seen that his Honor could have done otherwise.
The plaintiffs counsel says that he was taken by surprise, and that the defendants should have served him with copies of their affidavits, at the same time they served notice of their motion to vacate the warrant of attachment. We cannot assent to that proposition. Such a requirement would be impracticable. The counsel did not then propose to file counter affidavits, nor did he ask for time to prepare and file them, nor did he state positively that he could contradict the affidavits filed by the defendants; but only said "if he had time, he could probably produce numbers of affidavits to refute the affidavits filed by the defendants."
The judgment of the Superior Court is affirmed.
PER CURIAM.                           Judgment affirmed.